DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claims 1-8 recite “An information providing device”, but recite no hardware in the system to perform the claimed steps.  Claim 1 is nothing more than software per se.  The specification does not provide explicit definition for the “unit” and based on a commonly used terminology the unit is construed to be software (see by IEEE 100 “The Authoritative Dictionary of IEEE Standards Terms” Seventh Edition, which defines unit as a logical component or a part of a program).  Therefore, it is not clear if the applicant is intended for the unit to refer to software or a hardware element.  One of ordinary skill in the art reading the claim may reasonably conclude that the system consist only of software modules, since no tangible computer hardware, such as a processor and memory, is recited as elements of the claimed apparatus.  Software is not in one of the four categories of invention and therefore this claim is not statutory. Software is not a series of steps or acts and thus is not a process. Software is not a physical article and as such is not a machine or manufacture.  They are, at best, functional descriptive material.  Accordingly, such software cannot be patentable subject matter.  See Diamond v. Diehr, 450 U.S. 175, 184 (1981); Parker v. Flook, 437 U.S. 584, 588 n.9 (1978); Gottschalk v. Benson, 409 U.S. 63, 70 (1972); Cochrane v. Deener, 94 U.S. 780,787-88 (1876).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazra et al. (US 2018/0039691) in view of Harari et al.(US 2009/0292526).

Regarding claim 1, Hazra teaches an information providing device comprising: 
a search word setting unit configured to specify a keyword that is input and set the specified keyword as a search word ([0035]); 
a feature word extractor configured to acquire information containing the search word ([0037] “match the string of textual characters being entered in the declaration to strings of characters ( e.g., names, descriptions) corresponding to users, concepts”, [0060]) from an external network ([0035] “identify … external resources … related to the search query”, [0056]) and extract, as feature words, multiple keywords ([0060]) that are different from the search word from the information containing the search word ([0042], [0045], [0057]); and 
a presentation word selector configured to select at least one presentation word to be output from among the feature words based on appearance information on the feature words ([0060], [0062], [0066], [0074], [0078], [0081]).
Hazra teaches selecting feature content (keywords) that is “frequently searched”, “trending topics on the online social network, popular search terms used by users of the online social network” [0046], determining “popularity of a particular keyword” based on the number of searches [0062].  The popular, most searched and trending topics (keywords) are construed to be appeared the most frequently and thus frequency, popularity or trend information for a keyword, analogous to the “appearance information on the feature word”.
However, to merely obviate such reasoning, Harari teaches appearance information on the feature word in [0037], [0041].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hazra to include appearance information as disclosed by Harari.  Doing so would provide a variety of content and types of content related to the selected keyword (Harari [0054]).

Regarding claim 2, Hazra as modified teaches the information providing device according to claim 1, wherein the feature word extractor is further configured to extract the feature words from information that appears on the external network between a time 
    PNG
    media_image1.png
    14
    50
    media_image1.png
    Greyscale
 and a time
    PNG
    media_image2.png
    13
    59
    media_image2.png
    Greyscale
, where t is a time at which the search word is input thereto from the search word setting unit 21 and 
    PNG
    media_image3.png
    14
    106
    media_image3.png
    Greyscale
 are predetermined times (Hazra [0062], [0076]).

Regarding claim 4, Hazra as modified teaches the information providing device according to claim 1, further comprising: 
an input device configured to input the keyword to the search word setting unit (Hazra F4, [0070]); and 
an output device configured to output the at least one presentation word selected by the presentation word selector (Hazra F4, [0070], Harari [0052]).

Regarding claim 5, Hazra as modified teaches the information providing device according to claim 4, wherein the appearance information contains numbers of times of appearance of the feature words, and the presentation word selector is further configured to select the at least one presentation word from among the feature words based on the numbers of times of appearance and to change a method of outputting the at least one presentation word by the output device (Hazra [0060], [0062], [0074], [0078], [0081], Harari [0035], [0037], [0049], F7-8).

Regarding claim 6, Hazra as modified teaches the information providing device according to claim 4, wherein the presentation word selector is further configured to calculate a score based on the appearance information on each of the feature words (Harari [0049]), regard the feature word whose score is within a predetermined ranks as the at least one presentation word (Hazra [0062], [0078], F5:540), and change the method of outputting the at least one presentation word by the output device according to the score (Hazra [0060], [0062], [0074], [0078], [0081], Harari F7-8, [0049]).

Regarding claim 7, Hazra as modified teaches the information providing device according to claim 4, further comprising a storage configured to store the feature words (Hazra [0045]) that are extracted by the feature word extractor in a feature word table (Hazra [0048]-[0049], [0059] “a list of trending-topic keywords maintained by the social-networking system, a list of popular-search keywords maintained by the social networking system”), wherein the presentation word selector is further configured to select the at least one presentation word from among the feature words that are stored in the feature word table and output a history (Hazra [0078] “popular-search keywords may be displayed right below and be followed by keyword query suggestions corresponding to the querying user's search history”) of the selected at least one presentation word from the output device ([0056]-[0057] “search keywords obtained from other sources such as a search history associated with the querying user”, [0061]).

Regarding claim 9, Hazra teaches an information providing method comprising: 
detecting a keyword; setting the keyword for a search word; acquiring information containing the search word from an external network and extracting, as feature words, multiple keywords that are different from the search word from the information containing the search word; and selecting at least one presentation word to be output from among the feature words based on appearance information on the feature words.
Claim 9 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claim 10, Hazra teaches a non-transitory storage medium that stores a program that causes a computer to execute a process comprising: 
detecting a keyword; setting the keyword for a search word; acquiring information containing the search word from an external network and extracting, as feature words, multiple keywords that are different from the search word from the information containing the search word; and selecting at least one presentation word to be output from among the feature words based on appearance information on the feature words.
Claim 10 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazra as modified and in further view of OHAZULIKE et al. (US 2017/0091289).

Regarding claim 2, Hazra as modified teaches the information providing device according to claim 1, wherein the feature word extractor is further configured to extract the feature words from information that appears on the external network between a time 
    PNG
    media_image1.png
    14
    50
    media_image1.png
    Greyscale
 and a time
    PNG
    media_image2.png
    13
    59
    media_image2.png
    Greyscale
, where t is a time at which the search word is input thereto from the search word setting unit 21 and 
    PNG
    media_image3.png
    14
    106
    media_image3.png
    Greyscale
 are predetermined times (Hazra [0062], [0076]).
However, if Hazra does not explicitly teach claim 2 as above, OHAZULIKE discloses the same in [0186], [0197], [0220].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Hazra to include obtaining samples at the predetermined time frames as disclosed by OHAZULIKE.  Doing so would provide efficient keyword processing (OHAZULIKE [0048]).

Regarding claim 3, Hazra as modified teaches the information providing device according to claim 2, wherein the feature word extractor is further configured to, when the number of the extracted feature words is under a predetermined number (OHAZULIKE [0032], [0166]), increase a period of the extraction from a period between 
    PNG
    media_image3.png
    14
    106
    media_image3.png
    Greyscale
 to a period between a time 
    PNG
    media_image4.png
    16
    475
    media_image4.png
    Greyscale
are additional times, and extract the feature words from the information appearing on the network within the increased period of the extraction (OHAZULIKE [0197], [0220]).

Claim 3 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Hazra as modified and in further view of either Shim et al. (US 2017/0046404) or EIFLER et al. (US 2018/0077163).

Regarding claim 3, if Hazra modified by OHAZULIKE as modified does not explicitly teach, Shim discloses the information providing device according to claim 2, wherein the feature word extractor is further configured to, when the number of the extracted feature words is under a predetermined number, increase a period of the extraction from a period between 
    PNG
    media_image3.png
    14
    106
    media_image3.png
    Greyscale
 to a period between a time 
    PNG
    media_image4.png
    16
    475
    media_image4.png
    Greyscale
are additional times, and extract the feature words from the information appearing on the network within the increased period of the extraction ([0048]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Hazra to include obtaining samples at the predetermined time frames as disclosed by Shim.  Doing so would provide efficient processing of large amounts of data (Shim [0001]).
Alternatively, EIFLER discloses claim 3 in paragraph [0024]. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Hazra to include obtaining samples at the predetermined time frames as disclosed by EIFLER.  Doing so would provide efficient processing of large amounts of keywords.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hazra as modified and in further view of KIM et al. (US 2015/0039308).

Regarding claim 8, Hazra as modified does not explicitly teach, KIM discloses the information providing device according to claim 4, wherein the input device is further configured to detect a voice ([0060]); and the search word setting unit is further configured to specify the keyword from the voice ([0035]-[0036], [0061]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Hazra to include voice input as disclosed by KIM.  Doing so would provide various means for input per user convenience.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated on PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646.  The examiner can normally be reached on Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        May 9, 2022